       Case 1:11-cv-00691-LAK-RWL Document 2162 Filed 02/15/19 Page 1 of 3




                                               February 15, 2019

    VIA ECF

    Honorable Lewis A. Kaplan
    United States District Judge
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, New York 10007

     RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

Without withdrawing any of my foundational objections to what I believe is the harassing and
SLAPP-style nature of Chevron’s discovery spree targeting me and others who support the
victorious Ecuadorian rainforest plaintiffs, nor prejudicing my position that the scope of the
injunction under which Chevron seeks to hold me in contempt must be articulated and reviewed
on appeal (in a civil contempt posture, if necessary) before sensitive and constitutionally harmful
discovery is allowed, I write to express my concerns about the possible appointment of Ondrej
Krehel as Special Master in this matter.1

It seems that Your Honor might wish to use the appointment of Mr. Krehel to address my concerns
about the possible ethical failings and resulting conflicts of interest regarding Mr. Spencer Lynch
and the Stroz Friedberg firm, in light of Lynch’s conspicuous failure to identify or produce any
evidence in tension with Alberto Guerra’s invented testimony and despite the massive scrutiny of
Guerra’s records and coaching of Guerra by adversary counsel that Lynch and Stroz Friedberg
were involved in. But Mr. Krehel also worked at Stroz Friedberg, including, it appears, during a
critical period in late 2012 when Stroz Friedberg was engaged in the core work of investigating
Guerra’s digital records for corroborating evidence. I understand that Mr. Mastro has flatly
asserted with no supporting evidence that Mr. Krehel’s firm “has cleared conflicts in this matter,”
but given the flagrant ethical failings of the Gibson Dunn firm and Stroz Friedberg already mixed
up in this issue, I don’t understand why more assurance hasn’t been provided—such as a



1
     The law license of the undersigned was suspended on an interim basis without a hearing in July 2018 based on
     Your Honor’s still-disputed findings from 2014 which have been rejected by 16 separate appellate judges in
     Ecuador, including by the country’s entire Constitutional Court in a decision issued last year. I am currently
     challenging the decision to suspend my license on various grounds, including the fact Your Honor’s findings are
     erroneous, decontextualized, or have been rendered not credible by new evidence.
      Case 1:11-cv-00691-LAK-RWL Document 2162 Filed 02/15/19 Page 2 of 3

Hon. Lewis A. Kaplan
February 15, 2019
Page 2 of 3


declaration from Mr. Krehel himself—to clearly establish that Mr. Krehel was not been involved
with prior Stroz Friedberg work in this case.2

Even if Mr. Krehel was not individually involved in Stroz Friedberg’s prior work with Chevron,
his sense of loyalty to his former firm—and perhaps specifically to Mr. Lynch as a former
colleague—could still raise serious conflict of interest issues. Mr. Krehel should thus not only be
required to establish that he did not personally work on the Chevron matter, but he should also
describe the extent of his personal relationship with Mr. Lynch, whether or not he has taken
referrals from Stroz Friedberg in the past, and how exactly he was referred to Gibson Dunn in this
case. If Mr. Krehel lacks information on the last point, it ought to be provided in a declaration by
Mr. Mastro. If, as is likely, Stroz Friedberg itself referred Gibson Dunn to Mr. Krehel, its former
employee, then I think the idea that Mr. Krehel could legitimately act as a “neutral” in this context
is spurious. A Special Master cannot be a “fig leaf” neutral. There are literally dozens of qualified
neutrals who could be appointed by the Court who have no connection to this case, to the Gibson
Dunn firm, or to any other entity (such as Kroll) connected to the problematic Guerra testimony.

On another issue relating to costs to pay for any Special Master, I remind the Court that I am
proceeding pro se. To be clear, as a human rights advocate with limited means, I am not in a
position to pay for what surely will be substantial new fees for any Special Master, particularly in
light of the exorbitant (and in my view entirely unjust) $813,000 costs order already imposed on
me by the Court after a non-jury “criminal” trial where I was denied my Seventh Amendment
rights, among other procedural infirmities outlined in my appeal and in other public documents.
The earlier costs order was based on the work of a Special Master, Max Gitter, who received still-
undisclosed secret payments from Chevron into his private bank account totaling more than $1
million.3 Before appointing a new Special Master, it is absolutely critical that this Court order
Chevron and Mr. Gitter to disclose all such payments made in this case or any related matter,
including the discovery matters that Chevron used to target supporters of the Ecuadorians and to
generate evidence used in the RICO proceeding.


2
    More details of some of the ethical failings of Chevron and the Gibson Dunn firm as regards the company’s paid
    witness Guerra are explained in a referral letter sent by the undersigned to the Department of Justice and the offices
    of three U.S. Attorneys, dated November 17, 2017, and available at https://chevroninecuador.org/assets/docs/2017-
    11-09-adc-doj-letter.pdf.
3
    I note that the Court previously failed to act on the undersigned’s requests to take discovery of Mr. Gitter to
    determine the source, extent, and amount of the secret payments he received from Chevron for his work as a court
    official on this matter. As the Court knows, Mr. Gitter has been criticized in various filings for his pattern of making
    pro-Chevron rulings and his nasty attitude toward the undersigned during depositions prior to trial. Given that the
    Court put forth Mr. Gitter as Special Master based on his qualifications as an experienced lawyer practicing out of
    a major corporate law firm, his subsequent receipt of substantial and undisclosed payments from Chevron not into
    his law firm but into a personal bank account raises serious and very disturbing questions. The Court should stop
    stonewalling requests for information about these highly suspicious payments and order disclosure about all
    circumstances surrounding payments to its first Special Master before appointing a second Special Master who
    also has several unanswered questions regarding potential conflicts and his possible connections to the Chevron
    litigation team.
      Case 1:11-cv-00691-LAK-RWL Document 2162 Filed 02/15/19 Page 3 of 3

Hon. Lewis A. Kaplan
February 15, 2019
Page 3 of 3


In light of this context, I request that the Court make clear in any order appointing a new Special
Master that Chevron will pay 100% of the fees for the work of this individual and her staff. Any
claim that any portion of the fees for a Special Master should be allocated to me personally would
be most inappropriate given that I have made principled and Constitutionally-grounded
foundational objections based on the protection of my privacy rights and the need to prevent the
invasion of various privileges held by me and my clients in Ecuador. As you know, Chevron’s
earlier costs order as regards Mr. Gitter’s work resulted in the freezing of my bank accounts. I also
face a pending Chevron motion to impose roughly $32 million in additional costs related to
reimbursement of legal fees even though such a motion appears barred by squarely-held precedent
in this Circuit.

It would in my view be most unseemly for this Court to use is administrative power to end-run my
First Amendment and Seventh Amendment rights by imposing costs or threatening to impose costs
– especially at a time when the legal dispute between the Ecuadorians and Chevron continues in
Canadian courts in the context of a judgment enforcement action. In that action, the findings of
this court are being challenged with compelling evidence that was either excluded by Your Honor
during the RICO trial or emerged after it ended and therefore was never considered.4


                                                           Sincerely,

                                                              /s/

                                                           Steven R. Donziger




4
    I remind the Court that the Second Circuit’s 2016 decision in this matter makes clear that enforcement actions in
    Canada and elsewhere are entirely permissible. Chevron Corp. v. Donziger, 833 F.3d 74, 151 (2d Cir. 2016)
    (affirming on the basis that “[t]he relief tailored by the district court, while prohibiting Donziger and the LAP
    Representatives from seeking enforcement of the Ecuadorian judgment in the United States, does not invalidate
    the Ecuadorian judgment and does not prohibit any of the LAPs from seeking enforcement of that judgment
    anywhere outside of the United States.”).The Canada Supreme Court also ruled in 2015 that it was entirely
    permissible. Chevron Corp. v. Yaiguaje, 2015 SCC 42 (allowing case to go forward because “[c]omity . . . militates
    in favour of recognition and enforcement,” “[l]egitimate judicial acts should be respected and enforced, not
    sidetracked or ignored,” and “no unfairness results to judgment debtors from having to defend against recognition
    and enforcement proceedings [because] through their own behaviour and legal noncompliance, the debtors have
    made themselves the subject of outstanding obligations.”).
